Gileillah, C. J.
Section 15, chapter 39, Gen. St. 1878, applies by its terms to oral as well as written contracts of sale the conditions of which are that the title or ownership of the property remains in the vendor. Such conditional sales, where the property is delivered to the purchaser, and he is thereby given the appearance and indicia of title, ■have been fruitful of mischief to creditors and bona fide purchasers .and mortgagees of the first purchaser. The statute, for the protection of such, requires, therefore, that the contract containing the condition, if it be in writing, or a copy thereof, or, if it be oral, a mem-orándum expressing the terms and conditions thereof, shall be filed. The policy of the statute is the same as that which, for the same purpose, requires a chattel mortgage or a copy of it to be filed. If, then, -as appellant claims, the sale by him to Wright, of the colt, was a conditional one, so that the absolute title did not pass, the case comes within the statute cited; and, if respondent purchased from Wright in good faith, he is protected by it. As in its charge to the jury the court stated the law differently, it was right in granting a mew trial.
Order affirmed.